DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the communication(s) filed on 08/11/2021.
Claim(s) 15-22 are withdrawn from consideration.
Claim(s) 1-7, and 9-13 is/are currently presenting for examination.
Claim(s) 1 and 9 is/are independent claim(s).
Claim(s) 1-4, 6, and 9-13 is/are rejected.
Claim(s) 5 and 7 is/are objected to.
This action has been made NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_9554366_B2_Anchan in view of US_20120287979_A1_Garrett.
Regarding claim 1, Anchan discloses an electronic device performing communication with a counterpart communication device (Anchan figure 7, the eNB is corresponding to the claimed “electronic device”, and the UE is corresponding to the claimed “counterpart communication device”), comprising a processing circuit configured to: when the electronic device and the counterpart communication device satisfy a predetermined condition (Anchan figure 7, the UE attaches and registers to the network, therefore the eNB and UE are identified and trusted by each other), determine a state of a link between the electronic device and the counterpart (Anchan figure 7, and column 26 line 4 – column 27 line 7, “transmitting a keep-alive message from the UE to the network before the availability time expires, wherein the keep-alive message comprises information instructing the network to reset the availability time during which the dedicated bearer will be held in the active state without generating a reply message to the UE such that the UE does not receive keep-alive traffic from the network, and wherein the UE maintains the active state associated with the dedicated bearer and notifies the one or more applications or services that have registered for the always-on service to suppress application-layer keep-alive messages”. The keep-alive message is corresponding to the claimed “link maintenance message”), wherein the link maintenance message is used for confirmation on link maintenance between the electronic device and the counterpart communication device (Anchan figure 7, and column 2 line 33 - line 42, “the UE may transmit one keep-alive message to enable all the applications or services on the UE to utilize the bearer dedicated to the always-on service in the period during which the dedicated bearer will be held in the active state or alternatively disable keep-alive messages to deactivate the always-on service and consequently deactivate the bearer dedicated thereto in response to all applications or services that requested the always-on service indicating that the always-on service is no longer required”)
Garrett discloses measuring the link maintenance message (Garrett paragraph 32, “…the signal quality calculator 168 can compute a measure signal quality for certain predetermined types of signals, such as including probe messages or link maintenance messages from another node…”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Garrett’s measuring the signal quality of the link maintenance message from another node in Anchan’s system to determine the link maintenance operation (Garrett paragraphs 42, 46). This method for improving the system of Anchan was within the ordinary ability of one of ordinary skill in the art based on the teachings of Garrett. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Anchan and Garrett to obtain the invention as specified in claim 1.

Regarding claim 2, Anchan and Garrett disclose the electronic device according to claim 1, wherein the predetermined condition comprises at least one of the followings: the electronic device and the counterpart communication device have a mutual trust relationship, and a duration for which the electronic device and the counterpart communication device are connected with each other is greater than a predetermined value (Anchan figure 7, the UE attaches and registers to the network, therefore the eNB and UE are identified and trusted by each other),

Regarding claim 3, Anchan and Garrett disclose the electronic device according to claim 1, wherein the link maintenance message comprises information for indicating, (Anchan column 28 line 54-57, “wherein the keep-alive message comprises information instructing the network to not send the reply message to the UE such that the network does not send keep-alive traffic to the UE”). 

Regarding claim 6, Anchan and Garrett disclose the electronic device according to claim 1, wherein the electronic device is a remote device, and the counterpart communication device is a relay device (Anchan figure 7, the eNB is corresponding to the claimed “electronic device”, which can be a remote device, and the UE is corresponding to the claimed “counterpart communication device”, which can be a relay device).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_9554366_B2_Anchan in view of US_20120287979_A1_Garrett and US_20170086119_A1_Xu.
Regarding claim 4, Anchan and Garrett disclose the electronic device according to claim 1, but do not explicitly disclose wherein the processing circuit is further configured to: when a measurement result is lower than a threshold, generate a message for releasing the link, which message is to be transmitted to the counterpart communication device. 
Xu discloses when a measurement result is lower than a threshold, generate a message for releasing the link, which message is to be transmitted to the counterpart (Xu page 15, claim 6, “when the measured signal quality of the first network is smaller than a first threshold, determining to release the connection with the first network”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Xu’s release the connection when the measured signal quality is smaller than a threshold in Anchan and Garrett’s system to release the resource. This method for improving the system of Anchan and Garrett was within the ordinary ability of one of ordinary skill in the art based on the teachings of Xu. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Anchan, Garrett and Xu to obtain the invention as specified in claim 4.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US_9554366_B2_Anchan in view of US_20120287979_A1_Garrett and US_20170317740_A1_Basu Mallick.
Regarding claim 9, Anchan and Garrett disclose the limitations as set forth in claim 1, but do not explicitly discloses notify a base station of a measurement result.
Basu Mallick discloses notify a base station of a measurement result (Basu Mallick paragraph 160, “For the case that the Remote UE is in-coverage, it is not yet decided whether and how these measurements (PC5 measurements) are used (e.g. the measurements can be used by the UE to perform selection similar to out-of-coverage case, or they can be reported to the eNB).”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Basu Mallick’s reporting the PC5 measurements to the eNB in Anchan and Garrett’s system to perform reselection when need (Basu Mallick paragraphs 159-160). This method for improving the system of Anchan and Garrett was within the ordinary ability of one of ordinary skill in the art based on the teachings of Basu Mallick. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Anchan, Garrett and Basu Mallick to obtain the invention as specified in claim 9.

Regarding claim 10, Anchan, Garrett and Basu Mallick disclose the electronic device according to claim 9, wherein the processing circuit is further configured to: determine a state of the link based on the measurement result; and notify the base station of the determined state of the link (Basu Mallick paragraphs 159-160).

Regarding claim 11, Anchan, Garrett and Basu Mallick disclose the electronic device according to claim 9, wherein the predetermined condition comprises at least one of the followings: the electronic device and the counterpart communication device have a mutual trust relationship, and a duration for which the electronic device and the counterpart communication device are connected with each other is greater than a predetermined value (Anchan figure 7, the UE attaches and registers to the network, therefore the eNB and UE are identified and trusted by each other).

Regarding claim 12, Anchan, Garrett and Basu Mallick disclose the electronic device according to claim 9, wherein the link maintenance message comprises information for indicating, based on whether or not the predetermined condition is satisfied, whether or not the feedback message needs to be transmitted  (Anchan column 28 line 54-57, “wherein the keep-alive message comprises information instructing the network to not send the reply message to the UE such that the network does not send keep-alive traffic to the UE”).

Regarding claim 13, Anchan, Garrett and Basu Mallick disclose the electronic device according to claim 9, wherein the electronic device is a relay device, and the counterpart communication device is a remote device (Anchan figure 7, the eNB is corresponding to the claimed “electronic device”, which can be a relay device, and the UE is corresponding to the claimed “counterpart communication device”, which can be a remote device).

Allowable Subject Matter
Claims 5 and 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471